DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 8,615,895) in view of Dittmer et al. (US 8,438,750) and Grunert (US8,789,290).
 	Shin et al. discloses a clothes treating apparatus, comprising: a cabinet 10; a drum 20 provided within the cabinet 10 (Figs. 1, 9); a heat-exchanger 40 configured to exchange heat with air exhausted from the drum 20; a lint filter 60 disposed on an upstream side of the heat-exchanger 40 with respect to a flow direction of the air exhausted from the drum 20 and configured to collect lint in the air (col. 6, lines 16-20), wherein the lint filter 60 includes a frame (see reproduced Fig. 1 below) having at least one opening, and a mesh part (see reproduced Fig. 1 below) provided in the opening and configured to allow passage of air while restraining passage of lint; a spray tube 70, 270 configured to spray water on the lint filter 60 (Figs. 8, 16) such that the lint collected in the lint filter 60 is separated from the lint filter (col. 6, lines 16-20); and a lint collecting part 50 provided below the lint filter 60 or below the heat-exchanger 40 to collect the separated lint (col. 6, lines 21-27), wherein the spray tube 70, 270 is configured to spray the water on a front surface or a rear surface of the lint filter 60, or on an upstream side end . 


    PNG
    media_image1.png
    1180
    903
    media_image1.png
    Greyscale

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 8,615,895) in view of Dittmer et al. (US 8,438,750) and Grunert (US8,789,290) as applied to claim 21 above, and further in view of Kimura et al. (JP 2011046217A).
Attorney Docket No.: 14439.0002-01000 	For claim 22, the clothes treating apparatus of Shin et al. as modified by Dittmer et al. and Grunert would result a space between an upper portion of the mesh part and the heat-exchanger is smaller than a space between a lower portion of the mesh part and the heat-exchanger. Or arguably, the combination of Shin et al. and Dittmer et al. and Grunert does not explicit a space between an upper portion of the mesh part and the heat-exchanger is smaller than a space between a lower portion of the mesh part, the following rejection applies. The clothes treating apparatus of Shin et al. as modified by Dittmer et al. and Grunert as above includes all that is recited in claims 22 and 27 except for wherein a space between an upper portion of the mesh part and the heat-exchanger is smaller than a space between a lower portion of the mesh part and the heat-exchanger or wherein a space between an upper portion of the mesh part and the heat-exchanger is greater than a space between a lower portion of the mesh part and the heat-exchanger.  Kimura et al. teaches a concept of disposing the filter 35, 11 on an upstream side of the heat-exchanger 25, 5 with respect to a flow direction of the air and to be inclined with respect to a vertical direction (Figs. 1, 3, 5). Wherein a space between an upper portion of the mesh part and the heat-exchanger is smaller than a space between a lower portion of the mesh part and the heat-exchanger (Figs. 1, 5). Wherein a space between an upper portion of the mesh part and the heat-exchanger is greater than a space between a lower portion of the mesh part and the heat-exchanger (Fig. 3). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the clothes treating apparatus of Shin et al. to rearrange the lint filter in a manner that either a space between an .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 8,615,895) in view of Dittmer et al. (US 8,438,750) and Grunert (US8,789,290) as applied to claim 21 above, and further in view of Boku et al. (JP2000176223A).
 	The clothes treating apparatus of Shin et al. as modified by Dittmer et al. and Grunert as above includes all that is recited in claim 23 except for the lint filter has a heat-exchanger coupling part coupled to the heat-exchanger.  Boku et al. discloses a lint filter 7 having heat-exchanger coupling part 24a coupled to the heat-exchanger 4 (Figs. 3-4, paragraph [0027]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the clothes treating apparatus of Shin et al. to provide the lint filter with a heat-exchanger coupling part coupled to the heat-exchanger as taught by Boku et al. in order to facilitate couple the lint filter to the heat-exchanger.  
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 8,615,895) in view of Dittmer et al. (US 8,438,750) and Grunert (US8,789,290) as applied to claim 21 above, and further in view of Lee et al.(US 2012/0246960). 
 	 For claims 25-26, Shin et al. further discloses an outlet 71 of the spray tube 70 is provided on an upstream side of the lint filter 60 with respect to the flow direction of air (Figs. 1, 8, 9, 16).  The clothes treating apparatus of Shin et al. as modified by Dittmer et al. and Grunert as above includes all that is recited in claim 25 except for the spray tube is one of a plurality of .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 8,615,895) in view of Dittmer et al. (US 8,438,750) and Grunert (US8,789,290) and Kimura et al. (JP 2011046217A) as applied to claim 27 above, and further in view of Kishi (JP2009220693A).
 The clothes treating apparatus of Shin et al. as modified by Dittmer et al. and Grunert and Kimura et al. as above includes all that is recited in claim 28 except for the frame has a spacer configured to maintain a space between the frame and the heat-exchanger.  Kishi teaches a concept of providing a spacer 15 between the filter 8 and the heat exchanger 9 to maintain a space between the frame and the heat-exchanger (Fig. 1). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the clothes treating apparatus of Shin et al. to include a spacer configured to maintain a space between the filter frame and the heat-exchanger as taught by Kishi in order to prevent the buckling deformation of the filter when a blower motor is actuated.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 8,615,895) in view of Dittmer et al. (US 8,438,750) and Grunert (US8,789,290) and Kimura et al. (JP 2011046217A) as applied to claim 27 above, and further in view of Hong et al. (US 7,412,853)
The clothes treating apparatus of Shin et al. as modified by Dittmer et al. and Grunert and Kimura et al. as above includes all that is recited in claim 29 except for an outlet of the spray tube is provided on a downstream side of the lint filter with respect to the flow direction of the air.  Hong et al. teaches a clothes treating apparatus comprising a spray tube 250 to spray water on the lint filter 211 to remove build-up lint from the filter 211 (col. 6, lines 47-50), an outlet 232 of the spray tube 250 is provided on a downstream side of the lint filter 211 with respect to the flow direction of the air (Fig. 4). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the clothes treating apparatus of Shin et al. to rearrange the spray tube to provide the outlet of the spray tube on a downstream side of the lint filter with respect to the flow direction of air as taught by Hong et al. in order to effectively remove the lint from the filter.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 8,615,895) in view of Dittmer et al. (US 8,438,750) and Grunert (US8,789,290)and Kimura et al. (JP 2011046217A) as applied to claim 27 above, and further in view of Goldberg et al. (US 2005/0066538).
 	The clothes treating apparatus of Shin et al. as modified by Dittmer et al. and Grunert and Kimura et al. as above includes all that is recited in claim 30 except for the spray tube includes: a first spray part configured to spray a first portion of the water on the lint filter; and a second spray part configured to spray a second portion of the water on the heat-exchanger.  Goldberg et .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 8,615,895) in view of Dittmer et al. (US 8,438,750) and Grunert (US8,789,290) and Kimura et al. (JP 2011046217A) and Goldberg et al. (US 2005/0066538) as applied to claim 30 above, and further in view of Lee et al. (US 2012/0246960 A1).
 	The clothes treating apparatus of Shin et al. as modified by Dittmer et al., Grunert, Kimura et al. and Goldberg et al. as above includes all that is recited in claim 31 except for further comprising a diffuser disposed on a downstream side of the lint filter with respect to the flow direction of the air. Lee et al. discloses a clothes treating apparatus 100 comprising a diffuser 142 disposed on a downstream side of the lint filter 112 with respect to the flow direction of the air. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the clothes treating apparatus of Shin et al. to include a diffuser disposed on a downstream side of the lint filter with respect to the flow direction of the air as taught by Lee et al. in order to increase the efficiency of the spray tube to clean the filter.

Allowable Subject Matter
Claims 32-33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. First, claims presented fail to structurally define over the prior art references as explained in the rejections above. Second, on pages 7-8 of the Remarks, the applicant argues that the waterspout 50 of Shin US Pat. 8,615,895 does not constitute the claimed “a lint colleting part provided below the lint filter or below the heat-exchanger to collect the separated lint” as recited in claim 21.  The examiner respectfully disagrees with the applicant’s narrow interpretation of the prior art reference, Shin patent.  As illustrated in Fig. 1 and described in column 6, lines 14-27, the structural arrangement of the pump 51, filter 60, dehumidification unit 40, water tank 80 and waterspout 50 clearly demonstrate that the waterspout 50 does constitute a lint collecting part to collect the lint separated from the filter 60. It is noted that claim 21 does not recite any structure for “a lint collecting part” that distinguish from the structure and function of the waterspout 50 of Shin patent, then, the examiner interprets and considers that the waterspout 50 of Shin patent does constitute “a lint collecting part” as claimed.   Third, on pages 8-9 of the Remarks, the applicant argues that Grunert US Pat. 8,615,895 does not disclose or suggest “the lint collecting part is disposed to overlap with at least one part of the lint filter or the heat exchanger” as newly added in claim 21.  Again, the examiner respectfully disagrees with the .   
                                                                 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY